Citation Nr: 1621630	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome (IBS), to include post cholecystectomy diarrhea, and to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served in the Army National Guard with confirmed periods of active duty from March 2000 to July 2000, March 2003 to May 2003, December 2003 to March 2005, and April 2009 to May 2010.  He served in Kuwait and Iraq from December 9, 2004 to February 6, 2005, and from April 2, 2010 to April 25, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In December 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in March 2016.  In March 2016, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion, and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The 60 day period has expired.  Accordingly, the Board will proceed with the consideration of his case.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's diagnosed post cholecystectomy diarrhea began outside of his periods of active service, in October 2001, as a result of his cholecystectomy, and is not related to service or to an incident of service origin.




CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a gastrointestinal disability, diagnosed as post cholecystectomy diarrhea, have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his March 2011 claim that he has "IBS presumptive to service in Gulf."

In his September 2012 notice of disagreement, the Veteran specified that his claim should be granted pursuant to 38 C.F.R. § 3.317(a)(2)(i)(B)(3) because he spent over 25 months in the Middle East, and now has a diagnosis of a functional gastrointestinal disorder, IBS.  He further reports that "I have had issues with chronic diarrhea since my return from Iraq in 2005," and that service clinicians treated him for gastrointestinal complaints during his deployment in 2009.  He also reports that a VA clinician gave him a diagnosis of IBS in October 2010.

In his November 2012 substantive appeal, the Veteran asserts that it is "possible that my service could have caused [the gastrointestinal disorder] to progress beyond a natural means."  He further asserts that:

While in Iraq I was exposed to burn pits, burning feces, chemical explosions, exploded ammunitions, local foods prepared by Iraqi Police, and Iraqi Security Force that made me very sick for a week after eating it.  In Kuwait there was a particulate count done for the toxicity in the air at the Kuwaiti Naval Base that I was stationed at where industrial chemical exposure was extremely high.  All of [these] could be contributing factors.

In November 2014, the Veteran's representative asserted that the Veteran's stomach pain, nausea, weight loss and diarrhea are due to an undiagnosed illness stemming from his active duty deployment.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The most probative evidence shows that the Veteran's gastrointestinal disability, diagnosed as post cholecystectomy diarrhea, did not begin in, result from, or worsen during his service.

First, the most probative evidence shows that the Veteran does not have a functional gastrointestinal disorder such as IBS, an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  Specifically, the Veteran underwent a cholecystectomy in October 2001, in between periods of active duty and prior to any of his overseas deployments.  The Veteran complained of chronic diarrhea immediately after the October 2001 cholecystectomy.

In May 2014, the VA examiner opined that "there is no diagnosis of gastrointestinal disability or irritable bowel syndrome [IBS] to include postcholecystectomy syndrome [that is] due to undiagnosed illness or medically unexplained multisymptom illness."  The examiner further opined that "The postcholecystectomy syndrome including increased stool frequency and alkaline reflux gastritis is less likely than not...caused and/or aggravated by active duty status."  The VA examiner explained:

In 2001 the service member underwent a laparoscopic Nissen fundoplication and laparoscopic cholecystectomy at a time where he was not in active duty status.  As a general surgeon performing cholecystectomies for over 30 years, I routinely inform my patients before cholecystectomy that 5% of the time they will experience increased stool frequency that extends beyond 8 weeks postoperatively.  The veteran maintains that following his laparoscopic cholecystectomy, he had a period of loose stools which resolved, and then during a subsequent period of active duty status his stool frequency increased and has persisted to the present date.  Review of the C-file in VBMS and CPRS records reveal that from the very earliest available primary care notes in 4/05 there was record that the service member had diarrhea which was directly related to the cholecystectomy.  The veteran has undergone stool cultures which were normal.  [He h]ad [a] colonoscopy which demonstrated no mucosal pathology.  There is no credible medical evidence in the C-file in VBMS and CPRS records since 2001, which verifies resolution of loose stools for at least couple years before recurrence of increased stool frequency during another period of active duty deployment.  The loose stools associated with cholecystectomy are most likely related to a continuous passage of bile into the intestinal tract, rather than entry of bile at times of significant fat intake associated with eating.  If this [continuous] entry of bile into the intestinal tract exceeds the ability of the distal ileum to re-absorb all the bile (enterohepatic circulation), then bile gets passed to the colon with resultant loose stools.  The current frequency of stools reported by the veteran does not warrant a diagnosis of diarrhea.  Of note, in 7/10 the veteran underwent an upper endoscopy, which demonstrated bile pooling in the stomach associated with erythematous folds consistent with a diagnosis of alkaline reflux gastritis as a sequelae of his prior laparoscopic cholecystectomy.  Subsequent passage of large amount of bile down the intestinal tract which overwhelm the distal ileum to resorb it, will contribute to diarrhea and will also be associated with upper abdominal pain, which typically is improved by taking cholestyramine (Questran) and also taking acid reducing medicines such as proton pump inhibitors (omeprazole).  Veteran took cholestyramine (Questran) after this endoscopy in 7/10, and a followup primary care medicine note in 11/10 clearly documented that the loose stools were well controlled when the veteran was taking cholestyramine, and in fact at times he reported becoming constipated if he took too much of this medicine, and that the veteran willfully discontinued the medicine because it "tasted bad."  Current physical examination identified no focal peritoneal signs on physical examination.  Current laboratory testing demonstrated no evidence of anemia from inflammation, and despite reported 40 pound weight loss the veteran has completely normal short and long term nutritional parameters (prealbumin and albumin).  The current loose stools and associated alkaline reflux gastritis is most likely cause by the cholecystectomy and resultant postcholecystectomy syndrome.  There is no diagnosis of gastrointestinal disability, claimed as irritable bowel syndrome [IBS], to include post cholecystectomy syndrome due to an undiagnosed illness or medically unexplained multisystem illness.

Further, in March 2016, a VHA medical expert explained that IBS is diagnosed only after a clinician "exclude[s] other organic diagnoses."  He explained:

In this case, the fact that clinicians have documented that the patient experienced loose stools and that the patient experienced relief with cholestyramine is a very cogent argument for [the diagnosis of] post cholecystectomy related diarrhea....The diarrhea is brought on by the stimulation of the large bowel or colon by the bile acids which are no longer being stored in the gallbladder.  This syndrome can be treated by the addition of cholestyramine, a resin which....binds the bile salts.  In this patient's case, the success of the cholestyramine really confirms the diagnosis of post cholecystectomy diarrhea.

The Board acknowledges that the Veteran's VA computerized problems list includes a notation of IBS, most recently in November 2015, which is unaccompanied by a rationale.  The Board also recognizes the Veteran's December 2010 treating provider's statement that "I do feel he has IBS," and a March 2010 service clinician's diagnosis of "probable IBS."  The Board has also considered the September 2012 letter from the Veteran's Battalion Physician Assistant, to the effect that:

I gave him [a] diagnosis of chronic diarrhea cannot rule out irritable bowel syndrome [IBS].  I did let him know if stool specimens were negative [the] next step would be [a] colonoscopy and if that were negative then I would have to diagnose him with IBS.  The report on the stool specimens were not complete until approximately 2-3 weeks prior to departure from theatre and it was decided by both myself and [the Veteran] to wait for further workup once he was home.

The Board finds that the determinations and rationales of the May 2014 VA examiner and the March 2016 VHA medical specialist outweigh the notation of IBS in the Veteran's VA treatment records, the findings of his March and December 2010 providers, the statement from the Veteran's Battalion Physician Assistant, and the Veteran's lay statements because the former include the persuasive explanation that the Veteran's symptoms had their onset following the cholecystectomy surgery, that such symptoms are a known result of such surgery, and that the Veteran responded to a type of medication (cholestyramine) that is consistent with binding of the bile salts as expected in cases of post cholecystectomy diarrhea because after the surgery the bile acids are no longer stored in the gallbladder.  By contrast, the notation of IBS in the Veteran's active problem list includes no rationale or refutation of the explanation stated above.  Likewise, the March and December 2010 treating providers did not provide a rationale for their statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Further, the Veteran's Battalion Physician Assistant explained why he did not rule out a diagnosis of IBS, but also explained that further examination was needed at the time of the Veteran's service.  He also did not provide an explanation of why the diagnosis of post cholecystectomy diarrhea would be inapplicable, or less likely than IBS.  Finally, the Board finds the Veteran's assertion of IBS unpersuasive because IBS is complex in nature, and providing a diagnosis or etiology for that disorder is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In conclusion, because the most probative evidence shows that the Veteran has post cholecystectomy diarrhea and not IBS, another functional gastrointestinal disorder, an undiagnosed illness, or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317 is not for application in this case.

Second, the most probative evidence shows that the Veteran's post cholecystectomy diarrhea was neither caused nor aggravated during or as a result of service.  Specifically, citing the rationale above, the May 2014 VA examiner opined that the Veteran's "postcholecystectomy syndrome...is less likely than not caused and/or aggravated by active duty status."  [Parenthetical omitted.]  His rationale-that the current symptoms began shortly after surgery and prior to deployment, and were successfully treated with medication (cholestyramine) that is consistent with binding of the bile salts as expected in cases of post cholecystectomy diarrhea-outweighs the Veteran's contentions that his symptoms either originated or worsened in service due to exposure to burn pits, burning feces, chemical explosions, exploded ammunitions, local foods prepared by Iraqi Police and Iraqi Security Force, or air toxicity in Kuwait.  Further, the March 2016 VHA medical specialist opined that the Veteran's "symptoms are not due to military service or exposure during service as they are related to a surgery he had prior to service."  Moreover, review of the Veteran's service treatment records shows a continuation, but not worsening, of the diarrhea symptoms that he experienced since the 2001 cholecystectomy.  Indeed, records from 2005 note the Veteran's chronic diarrhea complaints "since the cholecystectomy."  The above explanations outweigh any contention that the Veteran's post cholecystectomy diarrhea resulted from or worsened during his service.

Finally, the Board observes that the Veteran had his cholecystectomy in October 2001.  No Report of Medical Examination was provided upon his reentry into active service in March 2003.  Absent a reentrance examination report, the presumption of soundness does not apply.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

In sum, the Board finds that the most probative evidence fails to establish a diagnosis of a functional gastrointestinal disorder such as IBS, an undiagnosed illness, or a medically unexplained chronic multisymptom illness; or to link the Veteran's post cholecystectomy diarrhea to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






ORDER

Service connection for a gastrointestinal disability, diagnosed as post cholecystectomy diarrhea, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


